Citation Nr: 0200420	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Timeliness of substantive appeal.

2.  Entitlement to an increased evaluation for an anxiety 
order, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

A November 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, increased the rating for an anxiety disorder to 30 
percent.  The veteran appealed this decision to the Board of 
Veterans' Appeals (Board).  In April 2000, the Board denied 
the veteran's claim.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (formally 
known as the United States Court of Veterans Appeals) 
(Court).  In January 2001, the veteran's attorney and VA's 
General Counsel filed a joint motion for remand.  The Court, 
in a February 2001 order, vacated that Board determination 
and remanded the matter to the Board.

In the joint motion the Board was advised to consider any 
other properly appealed issues in light of the VA Form 9 
received in May 1999 that indicated the veteran wanted to 
appeal all issues listed on the statement of the case.  
Actions taken by the Board will be discussed below.

The issue of entitlement to an increased evaluation for 
anxiety disorder will be addressed in the REMAND below.


FINDINGS OF FACT

1.  Notice of the RO's decision denying the veteran's claim 
of entitlement to service connection for bilateral hallux 
valgus deformity and post-traumatic stress disorder (PTSD) 
was sent to the veteran on November 25, 1997, and after 
receipt of a timely notice of disagreement, the RO sent a 
statement of the case (SOC) on September 15, 1998, with a 
cover letter describing the appellate process.

2.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claims, 
or within 60 days of notice of the statement of the case.

3.  The earliest document that can be construed as a 
substantive appeal of his claims of entitlement to service 
connection for bilateral hallux valgus deformity and PTSD was 
received on May 28, 1999.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim of entitlement to service 
connection for bilateral hallux valgus deformity and PTSD.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.301(a), 20.302(b), 20.305, 20.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1997 the RO received VA Form 21-4138 from the 
veteran, which indicates the veteran was seeking entitlement 
to service connection for a bilateral foot disorder and PTSD.  

The RO issued a rating decision in November 1997 that denied 
entitlement to service connection for a bilateral hallux 
valgus deformity and PTSD.  A copy of this rating decision 
was sent to the veteran on November 25, 1997.  

On December 5, 1997 the RO received a notice of disagreement 
from the veteran stating that he wished to appeal the denials 
of service connection for a bilateral foot disorder and PTSD.

On September 4, 1998, the RO issued a SOC on the issues of 
entitlement to service connection for bilateral hallux valgus 
and PTSD and the veteran was notified that same month.  A 
cover letter accompanying the SOC informed the veteran that 
he had 60 days from the date of mailing of the SOC, or the 
remainder of the one-year period from the date of mailing of 
the notification of the rating decision that is being 
appealed, whichever time period ended later, to file his 
appeal.

On October 30, 1998, the RO received VA Form 9, which clearly 
indicated that the veteran was appealing only the issue of an 
increased rating for an anxiety disorder.  There was no 
mention of  his bilateral foot disorder or PTSD.  The box 
that the veteran marked on the form indicates that this was 
the only issue being appealed.

On May 28, 1999, the RO received VA Form 9, which indicates 
the veteran wanted to appeal all of the issues listed on the 
statement of the case and any supplemental statements of the 
case.

In January 2001 the veteran's attorney and VA's General 
Counsel filed a joint motion to remand an April 2000 Board 
decision.  This motion notes that the VA Form 9 received in 
May 1999 indicates that the veteran wanted to appeal all 
issues listed on the statement of the case, and advises the 
Board to consider any other properly appealed issues.

In response to the motion, the Board sent the veteran a 
letter on August 9, 2001, which informed him that the May 
1999 VA Form 9 was untimely with regard to the claims of 
entitlement to service connection for bilateral hallux valgus 
and PTSD.  The letter notified the veteran of the steps 
involved in the appeal process and how the evidence shows the 
steps were not completed in a timely manner.  The veteran and 
his representative were also notified that they had 60 days 
to submit evidence or to provide a statement that explains 
why the substantive appeal was timely.  A response was not 
received by the veteran or his representative within the 
prescribed time period.


Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  66 Fed. Reg. 50318, 50319 (Oct. 3, 2001) 
(to be codified at 38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2001).  The Board also notes that either 
the veteran or his representative may file a substantive 
appeal.  38 C.F.R. § 20.301(a).  Additionally, VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time", which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

In the instant case, the rating decision was sent on November 
25, 1997 and the SOC was sent on November 15, 1998.  The 
substantive appeal, which was received on May 28, 1999, was 
clearly received more than one year after the issuance of the 
rating decision and well beyond the 60 days following from 
issuance of the SOC.  The Board notes that although the 
veteran and his representative were given 60 days in which to 
submit evidence or statements to show that the substantive 
appeal was timely filed, a response was not thereafter 
received.

Based on the evidence of record, the Board finds that the 
appellant has not submitted a timely substantive appeal of 
the denial of his claims of entitlement to service connection 
for bilateral hallux valgus and PTSD.



ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of his claims of entitlement to service 
connection for bilateral hallux valgus and PTSD; those 
appeals are dismissed.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Information provided in an August 1997 VA examination report 
and progress notes from the Salisbury VA Medical Center 
(VAMC) dated in October 1998 indicate that in addition to 
anxiety disorder, the veteran also is diagnosed as having 
PTSD and dementia.  Since these disorders manifest 
symptomatology closely related to anxiety disorder, it is 
necessary for the veteran undergo a VA examination in order 
to differentiate between the symptomatology of the service-
connected disorder and the nonservice-connected disorders.

Following the Board's April 2000 decision, the veteran 
submitted additional evidence without having waived 
consideration of that evidence by the RO (38 C.F.R. § 20. 
1304).  

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received anxiety 
disorder during the pendency of the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated him for his service-connected 
anxiety disorder since November 1998.  
Any records received that have not been 
previously obtained should be associated 
with the claims folder.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  The RO should schedule the veteran 
for a psychiatric examination to assess 
the nature and severity of his service-
connected anxiety disorder.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
psychiatrist in conjunction with the 
examination.  A notation to the effect 
that the claims file was reviewed should 
be included in the examination report.  
Any diagnostic tests and procedures 
deemed appropriate should be performed.  
All subjective complaints and objective 
findings should be reported in detail.  
The psychiatrist should list the 
diagnoses of all of the veteran's mental 
disorders.  To the extent feasible, the 
psychiatrist should distinguish the 
symptomatology manifested by the 
veteran's service-connected anxiety 
disorder from the symptomatology 
manifested by nonservice-connected 
psychiatric disorders.  If such 
distinctions are not feasible, then this 
should be stated in the report.  The 
psychiatrist should render an opinion as 
to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability. The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set 
forth in the report.  A Global Assessment 
of Functioning (GAF) score should be 
provided, and the psychiatrist should 
explain the meaning thereof.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have beenremanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 



